Exhibit 10.1

AGREEMENT TO FORFEIT
NON-QUALIFIED STOCK OPTIONS

     THIS AGREEMENT, dated as of May 13, 2009 (this “Agreement”), between Mel
Karmazin (the “Executive”) and Sirius XM Radio Inc. (the “Company”).

     WHEREAS, the Company has adopted and sponsors the Sirius Satellite Radio
2003 Long-Term Stock Incentive Plan (the “Plan”), under which the Company is
permitted to grant equity based incentive compensation to its employees;

     WHEREAS, pursuant to the Option Agreement entered into by and between the
Company and the Executive under the Plan on the following award dates, the
Company granted the Executive the stated number of non-qualified stock options,
of which the stated number of options were unexercised as of the date hereof:

Award Date   Number of Stock Options   Unexcercised Options November 18, 2004  
30,000,000   30,000,000


     WHEREAS, the non-qualified stock options that are unexercised as of the
date hereof (the “Unexercised Options”) have little or no value based on the
exercise price for such Unexercised Options and the current market conditions;

     WHEREAS, the Executive wishes to forfeit the Executive’s Unexercised
Options, and make them available for further awards under the Plan, and the
Company wishes to agree to such forfeiture.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company
hereby agree as follows:

     1. Unexercised Options. All Unexercised Options previously granted to the
Executive are forfeited, and the Executive shall have no further rights in such
Unexercised Options.

     2. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

     3. Amendment. Neither this Agreement nor any of the terms hereof may be
amended, supplemented, waived or modified except by an instrument in writing
signed by the party against which the enforcement of such amendment, supplement,
waiver or modification shall be sought.

     4. Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

--------------------------------------------------------------------------------



2

 

     5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of principles of
conflicts of laws that may require the application of the laws of another
jurisdiction.

     IN WITNESS WHEREOF, the Executive has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first set forth above.

 

 
/s/  
Mel Karmazin
      Mel Karmazin                             SIRIUS XM RADIO INC.            
                By: /s/ Patrick L. Donnelly     Patrick L. Donnelly    
Executive Vice President, General     Counsel and Secretary  


 

--------------------------------------------------------------------------------